Citation Nr: 1436556	
Decision Date: 08/15/14    Archive Date: 08/20/14

DOCKET NO.  10-03 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating greater than 30 percent prior to January 1, 2012 and greater than 10 percent from January 1, 2012 for a left knee disability, status post meniscus tear.

2.  Entitlement to a rating greater than 10 percent for bilateral pigmentary glaucoma.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran served on active duty from July 1990 to November 1994 and again from November 2004 to April 2006.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

The Veteran filed for increased rating claims for his left knee and bilateral eye disabilities in February 2008.  At that time, he was rated 30 percent for his left knee disability and 10 percent for his bilateral pigmentary glaucoma.  During the pendency of this appeal, the RO reduced the Veteran's left knee disability from 30 percent to 10 percent, effective January 1, 2012, in an October 2011 rating decision.  At the time of the October 2011 rating decision, the Veteran had already perfected his appeal as to an increased rating for his left knee.  The issue is appropriately recharacterized above.  In contrast, the Veteran did not disagree or otherwise appeal the propriety of the reduction itself and, therefore, that issue is not properly before the Board here.

The appeal is remanded to the RO via the Appeals Management Center (AMC) in Washington, D.C.


REMAND

The Veteran claims his left knee disability and bilateral eye glaucoma are worse than currently rated.  

With regard to both claims, the Veteran indicated in a June 2012 statement as well as his hearing before the Board in December 2013 that he is solely treated for these disabilities at the VA.  The claims folder contains VA outpatient treatment records through August 2013.  Within these records, the Veteran reported to his VA physicians that he does seek some private treatment relevant to these disabilities.  In November 2011 and February 2013, for example, the Veteran indicated to the VA Optometrist that he sees an outside Walmart doctor for contact lenses.  In February 2013 he indicated he would follow up with the outside doctor for contact lenses.  Presumably, this outside doctor would have records of the Veteran's visual acuity, which is relevant to the rating here.  With regard to the left knee, the Veteran indicated in December 2011 that he planned on following up with a private orthopedic surgeon and he would keep VA informed of the private doctor's recommendations.  During his December 2013 hearing before the Board, the Veteran indicated he was told "recently" that he would need a total knee replacement.

In light of the statements, the Board concludes there may be outstanding records relevant to the claims here.  The RO must make efforts to obtain the Veteran's VA outpatient treatment records from August 2013 to the present as well as any private treatment records, to include private optometry tests done for purposes of obtaining contact lenses and/or private orthopedic consultations.

The Veteran was last afforded a VA examination for these claims in July 2013.  Although merely one year ago, the Board concludes new VA examinations are necessary.  With regard to the Veteran's glaucoma, the Board finds the July 2013 VA examination in conflict with his VA outpatient treatment records.  For example, the July 2013 VA examiner noted no evidence of astigmatism.  In contrast, the February 2013 VA optometrist noted high myopic astigmatism.  The Veteran's vision has been consistent throughout the appellate time frame.  In contrast, however, the Veteran testified before the Board that his vision has deteriorated, namely his night vision.  In light of the Veteran's testimony, the inconsistencies, and the possible missing treatment records, the Board finds a new VA examination is warranted.

With regard to the left knee disability, the Veteran testified that he was told "recently" he needed a total left knee replacement.  The July 2013 VA examiner did not mention this in the report.  As noted above, the Veteran further indicated he was going to see a private orthopedic surgeon for a consultation.  These records and/or recommendations are not of record.  For these reasons, a new VA examination is warranted.

As an aside, the Board notes that with regard to the left knee disability, the medical records indicate limitation of motion as well as status-post left medial meniscus tear, currently symptomatic.  The Veteran was rated previously for limited extension, but is now rated for symptomatic residuals of the medial meniscus tear.  The Board notes it is possible for the Veteran to be entitled to two separate ratings for these manifestations.  It is unclear whether the RO ever considered separate ratings.  The RO must consider the applicability of separate disability rating in adjudication of the left knee claim.

Accordingly, the case is REMANDED for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims, to include any VA or non-VA facilities at which he received treatment for the disorders at issue not currently of record, to include vision exams and/or orthopedic consultations done outside of VA.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  If requesting records are not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  Regardless of his response, the RO must obtain VA outpatient treatment records from August 2013 to the present.  All attempts to secure this evidence must be documented in the claims file by the RO and any VA facilities identified must provide a negative response if no records are available.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  The Veteran must be afforded an examination to determine the current severity of his service-connected left knee disability.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  All indicated testing must be conducted.  The examiner must conduct full range of motion studies on the service-connected left knee disability.  The examiner must first record the ranges of motion on clinical evaluation, in terms of degrees with a goniometer.  If there is clinical evidence of pain on motion, the examiner must indicate the specific degree of motion at which such pain begins.  The same range of motion studies must then be repeated after at least three repetitions and after any appropriate weight-bearing exertion.  Then, after reviewing the Veteran's complaints and medical history, the examiner must render an opinion as to the extent to which the Veteran experiences functional impairments, such as weakness, excess fatigability, lack of coordination, or pain due to repeated use or flare-ups, etc.  Objective evidence of loss of functional use can include the presence or absence of muscle atrophy and/or the presence or absence of changes in the skin indicative of disuse due to the service-connected bilateral knee disorders.  The examiner must also state if there is lateral instability or recurrent subluxation.  If anterior instability is found, the examiner must state whether this represents lateral instability, subluxation, dislocated semilunar cartilage, or impairment of the tibia or fibula.  The examiner must state the degree of severity to which any lateral instability, anterior instability, subluxation, semilunar cartilage, or impairment of the tibia or fibula the extent to which the Veteran experiences functional impairments due to any such disorder found.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report must be typed. 

3.  The Veteran must be afforded an examination to determine the current severity of his service-connected bilateral pigmentary glaucoma.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  All indicated testing must be conducted.  The examiner must conduct all necessary tests to report the manifestations of the Veteran's glaucoma, to include visual acuity.  The examiner is asked to resolve inconsistencies in the record with regard to other manifestations, such as astigmatism, night vision, or deteriorated visual acuity.  Visual acuity testing must include the central uncorrected and corrected visual acuity for distance and near vision using Snellen's test type or its equivalent.  Visual field must be tested using either Goldmann kinetic perimetry or automated perimetry using Humphrey Model 750, Octopus Model 101, or later versions of these perimetric devices with simulated kinetic Goldmann testing capability.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report must be typed.

4.  The RO must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  The VA examination reports obtained must be reviewed by the RO to ensure that they are in complete compliance with the directives of this Remand.  If any report is deficient in any manner, the RO must implement corrective procedures. 

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  With regard to the left knee claim, consideration of separate ratings or extraschedular ratings must be addressed.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.


No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



